DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (9,186,046) in view of Cooper (6,132,368).  Ramamurthy et al. disclose the invention substantially as claimed.  Ramamurthy et al. disclose, at least in figures 2A, 3A, 8, 9, 23A, and 23C and col. 13, line 24 to col. 14, line 55; col. 17, lines 29-67; col. 19, line 1 to col. 21, line 25; and col. 34 line 62 to col. 35, line 5; a robotic surgical system (combination of 210 and 300), comprising: an end effector (240) movable relative to a tissue of a patient, wherein the end effector comprises opposing jaws (according to fig. 23A and 23C) configured to be articulated, rotated, and actuated; a control circuit (340) configured to: determine a distance between the end effector and the tissue (i.e., spatial position and/or orientation data, according to col. 19, lines 7-15); and cause the end effector to be transitioned between a locked configuration and an unlocked configuration based on the distance (I.e., the end effector is moved, according to col. 21, lines 6-25.), wherein determining the distance between the end effector and 
However, Ramamuthy et al. do not explicitly disclose that the system includes an input control device configured to receive a user input, wherein, in the locked configuration, the control circuit is configured to prevent the end effector from undergoing at least one an articulation, a rotation, and an actuation, or combinations thereof, in response to the user input.  Cooper teaches, at least in figure 1 and 3A-5 and col. 2, lines 60-67; col. 5 lines 1-14; and col. 10, line 41 to col. 11, line 8; a robotic surgical system including, inter alia, an input control device (12, according to col. 5, lines 1-8) configured to receive a user input, an end effector (24) with opposing jaws (according to col. 2, line 63) wherein in a locked configuration (e.g., from a brake, according to col. 11, lines 3-7), a control circuit (e.g., a control mechanism, according to col. 11, line 4) is configured to prevent the end effector from undergoing at least one an articulation, a rotation, and an actuation, or combinations thereof (e.g., when the end effector is braked or moved into a cannula (according to col. 10, lines 48-52), in response to the user input (from the input control device, according to col. 10, lines 48-50).

Claims 3-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (9,186,046) in view of Cooper (6,132,368), and further in view of Hansen et al. (2017/0251900).  With respect to claims 3-6, Ramamuthy et al. disclose the invention substantially as claimed. Ramamurthy et al. disclose, at least in figures 2A, 3A, 8, and 9 and col. 13, line 24 to col. 14, line 55; col. 17, lines 29-67; and col. 19, line 1 to col. 21, line 25; a robotic surgical system, wherein the control circuit (340) is configured to cause the end effector to be in the locked configuration (e.g., via a robotic drive motor deactivation, according to col. 19, lines 37-40), wherein the control circuit is configured to cause the end effector to be in the unlocked configuration (i.e., in a movable configuration); wherein the system includes an indicator (215, according to col. 20, lines 12-46), wherein the indicator comprises: a first state (an immobile state); and a second state (a movable condition), wherein the control circuit is configured to switch the indicator between the first state and the second state based on the distance .
With respect to claims 9-15, Ramamurthy et al. also disclose a robotic surgical system, comprising: an end effector (210) movable relative to a tissue of a patient; and a control circuit (340) configured to: determine a distance between the end effector and the tissue; wherein determining the distance between the end effector and the tissue comprises: transmitting an electromagnetic wave (322) from the end effector to the tissue; and calculating a time-of-flight of the electromagnetic wave reflected by the tissue (according to col. 25, lines 49-60); wherein the system further comprises an indicator (215), wherein the indicator is disposed on the end effector (as shown in fig. 2A); wherein determining the distance between the end effector and the tissue comprises receiving an input signal indicative of the distance (i.e., spatial position and/or orientation data, according to col. 19, lines 7-15); and wherein the locked configuration comprises an electronic lock (e.g., a robotic drive motor deactivation, according to col. 19, lines 37-40).
With respect to claims 16-20, Ramamurthy et al. further disclose a robotic surgical system, comprising: an end effector (210) movable relative to a tissue of a patient; and a control circuit (340) configured to: determine a distance between the end effector and the tissue; wherein determining the distance between the end effector and the tissue comprises: transmitting an electromagnetic wave (322) from the end effector to the tissue; and calculating a time-of-flight of the electromagnetic wave reflected by the tissue (according to col. 25, lines 49-60); wherein the system further comprises an indicator (215), wherein the indicator comprises: a first state (an immobile 
However, with respect to base claims 9 and 16, Ramamuthy et al. do not explicitly disclose that the end effector is movable in response to a user input, wherein, in the locked configuration, the control circuit is configured to prevent the end effector from undergoing at least one an articulation, a rotation, and an actuation, or combinations thereof, in response to the user input.  Cooper teaches, at least in figure 1 and 3A-5 and col. 2, lines 60-67; col. 5 lines 1-14; and col. 10, line 41 to col. 11, line 8; a robotic surgical system including, inter alia, an input control device (12, according to col. 5, lines 1-8) configured to receive a user input, an end effector (24) with opposing jaws (according to col. 2, line 63) wherein in a locked configuration (e.g., from a brake, according to col. 11, lines 3-7), a control circuit (e.g., a control mechanism, according to col. 11, line 4) is configured to prevent the end effector from undergoing at least one an articulation, a rotation, and an actuation, or combinations thereof (e.g., when the end effector is braked or moved into a cannula (according to col. 10, lines 48-52), in response to the user input (from the input control device, according to col. 10, lines 48-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Cooper, to modify the system of Ramamurthy et al., so that the end effector is movable in response to a user input. Such 
However, Ramamurthy et al. in view of Cooper do not explicitly disclose that the control circuit is configured to cause the end effector to be in the locked configuration if the distance is greater than or equal to a predetermined threshold, that the control circuit is configured to cause the end effector to be in the unlocked configuration if the distance is less than or equal to a predetermined threshold, that the indicator comprises: a first state representing the locked configuration; and a second state representing the unlocked configuration, that the control circuit is configured to determine that the end effector is in an unstressed position, and maintain the end effector in a locked configuration as long as the distance remains greater than or equal to a predetermined threshold; or that the control circuit is configured to determine that the end effector is in a stressed position; cause the end effector to be transitioned from the stressed position to an unstressed position; cause the end effector to be in a locked configuration in the unstressed position; and maintain the end effector in the locked configuration as long as the distance remains greater than or equal to a predetermined threshold. Nevertheless, Ramamurthy et al. disclose, at least in col. 19, line 11 to col. 20, line 46 and col. 20, lines 47-67; that the control circuit (340) is configured to process 
Hansen et al. teach, in figures 16 and 17 and paragraphs [0264]-[0267], that a control circuit (a computer) is configured to process data associated with distances (e.g., D1, D2, D3) between an end effector (e.g., 127) and a target area (T) in a patient’s body, wherein the position and/or orientation of the end effector is depicted on a display unit, wherein indicators (sensors) are used for localization of the end effector. Thus, the control circuits of Ramamurthy et al. and Hansen et al. are configured to determine the position of the end effector (relative to a target area) and the shape and/or configuration of the end effector and provide “maximum operator feedback and system control” (according to Ramamurthy et al.) of the end effector.  Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system of Ramamurthy et al. in view of Cooper, and in view of Hansen et al., so that the control circuit is configured to cause (i.e., capable of causing) the end effector to be in the locked configuration if the distance is greater than or equal to a predetermined threshold (e.g., as defined by fluoroscopic images or models as taught by Ramamurthy et al. or by a performance data set as taught by Hansen et al., .
Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771